UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4956


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENNIE JOSEPH DUNLAP, III,

                Defendant - Appellant.



                             No. 14-4957


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENNIE JOSEPH DUNLAP, III,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:12-cr-00282-BO-1; 5:10-cr-00186-BO-1)


Submitted:   December 3, 2015              Decided:   August 9, 2016


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.
Vacated and remanded by unpublished per curiam opinion.


Cindy H. Popkin-Bradley, CINDY H. POPKIN-BRADLEY ATTORNEY AT
LAW, Raleigh, North Carolina, for Appellant. John Stuart Bruce,
Acting United States Attorney, Jennifer P. May-Parker, Phillip
A. Rubin, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In these consolidated appeals, Bennie Joseph Dunlap, III,

appeals     the    district      court’s        judgment      revoking      supervised

release and sentencing him to 2 consecutive 24-month sentences.

Dunlap     contends     that   the    court     erred   by    not    explaining      the

chosen sentences.        After we reviewed the record, we directed the

parties to file supplemental briefs on the issue of whether the

court’s handling of the revocation proceeding violated Dunlap’s

due process right to a fair trial in an impartial tribunal.                           We

now    vacate     the   judgment      and   remand      for    another      revocation

proceeding before a different district court judge.

       “A fair trial in a fair tribunal is a basic requirement of

due process.”       In re Murchison, 349 U.S. 133, 136 (1955).                      “Few

constitutional      principles       are    more   firmly     established      than    a

defendant’s right to be heard on the specific charges of which

he    is   accused.”      Dunn   v.    United      States,     442   U.S.    100,    106

(1979).     At a revocation hearing, the defendant has the right to

appear, to present evidence, and to make a statement and present

information in mitigation.            Fed. R. Crim. P. 32.1(b)(2)(E).

       Upon our careful review of the record, we conclude that the

district court, at the very least, gave the appearance that it

had decided to revoke Dunlap’s supervised release and impose the

maximum sentence possible before Dunlap had a chance to testify

or make a statement in mitigation of sentence.                        After hearing

                                            3
the     government’s          evidence       in       support    of     the      charges,       the

district     court          asked   the    probation          officer       to   identify       the

maximum      possible          sentence          and       whether      it       could     impose

consecutive        terms.           Upon    learning          that    the     law     allowed     2

consecutive 24-month sentences, the court stated, “Okay. Okay.

I’ll do it,” and only then directed Dunlap to take the stand and

testify.      (Joint Appendix 78).

        Under these circumstances, in which the court appears to

have    decided        on    revocation         and    a    specific,       maximum      sentence

before hearing from the defendant, the “fairness and integrity

of the court proceedings would be brought into serious disrepute

were we to allow the sentence to stand.”                         United States v. Cole,

27 F.3d 996, 999 (4th Cir. 1994); see also United States v.

Godwin, 272 F.3d 659, 679 (4th Cir. 2001) (Our “ultimate concern

.   .   .   must       be    whether      the     trial      judge’s    comments         were   so

prejudicial as to deny a party an opportunity for a fair and

impartial trial.” (internal quotation marks omitted)).

        Accordingly, we vacate the district court’s judgment and

remand      for    a    new     revocation            proceeding      before      a     different

district court judge.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before         this    court       and       argument    would      not    aid    the

decisional process.

                                                                      VACATED AND REMANDED

                                                  4